Exhibit 10.1

EMPLOYMENT AGREEMENT

 

Employee name:    Travis Vrbas       Effective Date:    March 10, 2008

Brooke Corporation, a Kansas corporation (“Brooke”), and the individual named
above (“Employee”), by their signatures below and in consideration of the
following recitals, representations and covenants, agree to be bound by this
Employment Agreement (this “Agreement”). This Agreement is effective as of the
date entered above (the “Effective Date”).

1. Recitals.

1.1. Employee wants to be employed by Brooke in the business of (as applicable)
(1) franchising, consulting with and lending money to insurance agencies and
funeral homes; (2) insurance brokerage; (3) purchasing, owning, operating and
lending money to insurance companies; and (4) purchasing, owning and operating
banks and savings and loans (as further defined in Section 12.1, collectively,
“Brooke’s Business”).

1.2. Employee, as a result of such employment, shall be trained in Brooke’s
business procedures and shall have access to proprietary information belonging
to Brooke such as technical information, customer lists, pricing practices and
other business information.

1.3. Employee agrees that Brooke has developed favorable goodwill with customers
and the business community; and Brooke wishes to safeguard its goodwill and
proprietary information.

2. Employment. Brooke shall employ Employee, and Employee accepts such
employment, starting as of the Effective Date and subject to the terms of this
Agreement. Employee is not being employed for a set term. Employee is an
employee at-will and shall remain so during the term of this Agreement. Either
Employee or Brooke may terminate such employment at any time, with or without
cause.

3. Job Description. Employee’s job description and title shall be as provided in
Exhibit A. Employee shall report to the person designated in Exhibit A. Employee
shall perform all duties assigned by Brooke, not just those described in
Exhibit A. Brooke may change Employee’s job description, title and job duties,
and may change the person or persons to whom Employee reports, at any time and
from time to time, without the need to amend this Agreement.

4. Base Salary. Brooke shall pay Employee the base salary indicated in Exhibit A
(less withholding for taxes, expenses, benefit charges and other amounts as
allowed under applicable contract or law) in such installments as is consistent
with Brooke’s payroll practices (“Base Salary”). References to “base salary” do
not imply, or entitle Employee to, any income after the date Employee’s
employment with Brooke is terminated (the “Termination Date”). The amount of
Base Salary may be reviewed and changed by Brooke from time to time, and such
changed amount shall become Base Salary without the need to amend this
Agreement.

5. Benefits. Brooke shall provide to Employee such benefits, in such amounts and
with such withholding and charges to Employee as are required by law and
consistent with Brooke’s benefit policies as applied to personnel of managerial
level and duties comparable to Employee’s. The types, amounts and charges
applicable to benefits may be changed by Brooke from time to time, and such
changes shall apply to Employee without the need to amend this Agreement. Any
professional errors or omissions coverage provided by Brooke for Employee, and
any obligation to pay Employee earned performance bonuses or other bonus or
incentive compensation shall cease upon the Termination Date. If Brooke is
explicitly required under this Agreement or otherwise agrees to make
post-termination payments to Employee or to provide post-termination benefits to
Employee, Brooke shall not be obligated to make such payments or to provide such
benefits (except as may be required by law) for so long as the Noncompetition
Obligation (as defined in Section 12.2) and Employee’s other obligations to
Brooke under this Agreement (collectively, “Employee Obligations”) are in
breach. All benefits provided to Employee shall be subject to the terms and
conditions of the plans, agreements, contracts, insurance policies and other
documents governing such benefits and the same may be amended by Brooke from
time to time without the need to amend this Agreement.

 

Employment Agreement   Page 1 of 6



--------------------------------------------------------------------------------

6. Reimbursement. Brooke shall reimburse Employee those ordinary and customary
expenses incurred by Employee in performance of Employee’s duties. Brooke shall
reimburse other expenses incurred by Employee as Brooke may pre-approve in
Brooke’s absolute discretion. Employee shall comply with Brooke’s expense
reimbursement policies.

7. Compliance. Employee shall comply with Brooke’s policies, including without
limitation those policies described in Brooke’s employee handbook. If any such
policy conflicts with this Agreement, that provision of either such policy or
this Agreement which provides Brooke the most protection or the most rights
shall govern. Employee has fully and truthfully completed all required
employment-related applications and forms. Brooke may change its policies, the
employee handbook and such applications and forms from time to time, and such
changed items shall apply to Employee without the need to amend this Agreement.

8. Reportable Events. Employee represents that no event listed in Item 401(f) of
Regulation S-K has occurred in the last five years. This Section 8 applies to
Employee whether or not Employee is or becomes an executive officer of Brooke or
any Brooke affiliate. If Employee expects such an event or if such an event
occurs during the term of this Agreement, Employee shall immediately contact the
Brooke Legal Department with the relevant facts and circumstances and copies of
the relevant documents. The following are events listed under this regulation:

 

•  

Filing of a voluntary or involuntary bankruptcy or state insolvency law
petition.

 

•  

Appointment of a receiver over Employee’s assets.

 

•  

Filing of such a petition for, or such appointment of a receiver over the assets
of, any partnership, limited liability company or corporation for which Employee
served as a general partner or executive officer within the two years preceding
such filing or appointment.

 

•  

Any order preventing or limiting Employee from acting as a futures commission
merchant, introducing broker, commodity trading advisor, commodity pool
operator, floor broker, leverage transaction merchant or any other person
regulated by the Commodity Futures Trading Commission; or an associated person
of any of the foregoing; or as an investment adviser, underwriter, broker or
dealer in securities; or as an affiliated person, director or employee of any
investment company, bank, savings and loan association or insurance company.

 

•  

Any order preventing or limiting Employee from engaging in any activity in
connection with the purchase or sale of any security or commodity or in
connection with any violation of Federal or State securities laws or Federal
commodities laws.

 

•  

Any order preventing or limiting Employee from engaging in any other business
activity.

 

•  

A conviction in a criminal proceeding or being named a subject of a pending
criminal proceeding, excluding traffic violations and other minor offenses.

 

•  

A conviction in a civil proceeding under Federal or state securities or
commodities laws or being named a subject of a pending civil proceeding under
such laws.

9. No Conflicting Activity. While employed by Brooke, Employee shall not be
employed in or otherwise engage in any occupation, consulting, counseling or
other activity, whether or not for profit, relating to Brooke’s Business or
which prevents or is likely to prevent Employee from devoting substantially all
of Employee’s working time to Employee’s duties as a Brooke employee. If
professionally licensed as described in Section 10, Employee shall not be
employed in or otherwise engage in such profession on behalf of any client or
potential client, including non-paying or charitable clients, without the prior
written consent of Employee’s supervisor.

10. Professional Licenses. Employee shall be licensed and in good standing in
such professions and in such jurisdictions as are reasonably required for
Employee’s duties as a Brooke employee. Brooke shall reimburse Employee’s
reasonable out-of-pocket

 

Employment Agreement   Page 2 of 6



--------------------------------------------------------------------------------

expenses required to maintain such licenses and to be so licensed in any
additional jurisdictions as are required by Employee’s duties as a Brooke
employee. Employee shall notify Brooke within three calendar days if Employee
becomes unlicensed or is no longer in good standing, or if any action is taken
to revoke Employee’s license or good standing, in such professions and in such
jurisdictions as are reasonably required for Employee’s duties as a Brooke
employee.

11. Confidential Information. Employee shall not disclose, either during or
subsequent to employment by Brooke, any Confidential Information to anyone other
than authorized employees and agents of Brooke, or others to the extent they
need Confidential Information to further Brooke’s interests as authorized by
Brooke. Employee shall not take possession of, remove from premises or transport
Confidential Information, except as reasonably required to carry out Employee’s
duties to Brooke. Employee shall not retain originals, copies, summaries or
transliterations of Confidential Information after the Termination Date. These
obligations shall be in addition to Employee’s obligation to protect such
information under the rules and standards of Employee’s profession, as
applicable.

11.1. Types of Information Protected. “Confidential Information” means all
information normally considered to be of a proprietary or confidential nature
belonging or pertaining to Brooke, Brooke’s affiliates, franchisees, transacting
parties, customers and employees. Confidential Information shall include without
limitation any listing of, rented or owned electronic database containing or
other information relating to, products, services, loans, processes, designs,
customers, customer leads or contacts, borrowers, lenders, purchasers of loans,
insurance companies, policy expiration, business plans, marketing plans,
strategies, budgets, financial data, research data, pricing information,
projections, acquisition or divestiture plans, franchise agents,
brokers/producers, employees or personnel changes.

11.2. Exceptions. Notwithstanding the restrictions above, Employee may disclose
or use Confidential Information to the extent (1) required to do so by a court
of law, government agency or administrative or legislative body; (2) required to
do so under the rules and standards of Employee’s profession, as applicable; and
(3) such information becomes generally known to the public or trade without
breach by Employee. The fact that Employee may produce Confidential Information
while employed shall in no way limit Employee’s obligations under this
Section 11.

12. Noncompetition.

12.1. Covenant. In consideration for the concurrent grant by Brooke to Employee
of access to Brooke’s proprietary and confidential information; for employment
by Brooke or, if Employee is a current Brooke employee, continued employment by
Brooke; and for other consideration the receipt and sufficiency of which is
hereby acknowledged by Employee, for a period of two years following the
Termination Date, Employee shall not (1) be a director, officer, employee,
principal agent or consultant with any competitors of Brooke specified as of the
Termination Date (“Competitors”); or (2) similarly participate in any business
which competes with any part of Brooke’s Business. “Brooke’s Business” shall
include, in addition to those lines of business described in Section 1.1, any
other line of business of Brooke or its affiliates accounting for ten percent or
more of Brooke’s consolidated gross revenues in Brooke’s fiscal year completed
on or most recently before the Termination Date.

12.2. Exceptions. If Employee is terminated as a result of a reduction in
workforce by Brooke, Employee shall be relieved from complying with the
provisions of this Section 12 (the “Noncompetition Obligation”). In addition,
Employee may be relieved, in whole or in part, from complying with the
Noncompetition Obligation by: (1) making written application to Brooke’s Human
Resources Department for an exception to the Noncompetition Obligation stating
clearly Employee’s prospective employer, address, immediate supervisor, duties
and position and including a detailed description of Employee’s current duties
and position with Brooke; (2) receiving a written exception from Brooke; and
(3) providing Brooke, upon it’s reasonable request from time to time, with
verification that Employee’s duties and position with Employee’s new employer
remain as stated in the written application previously submitted to Brooke.
Employee’s obligation to provide Brooke with such verifications shall continue
for the term of the Noncompetition Obligation.

 

Employment Agreement   Page 3 of 6



--------------------------------------------------------------------------------

13. Non-Solicitation.

13.1. Non-Solicitation of Employees. For two years following the Termination
Date, Employee shall not for any reason solicit or induce, or assist anyone else
in the solicitation or inducement of, (1) any of Brooke’s then-current employees
for the purpose of terminating such person’s employment with Brooke; or
(2) anyone to cease his or her business relationship with Brooke.

13.2. Non-Solicitation of Customers. For two years following the Termination
Date, Employee shall not seek or solicit business or orders from any person or
entity that is or has been a customer or client of Brooke at any time during the
three years preceding the Termination Date.

14. Duration and Scope of Restrictive Covenants. Brooke and Employee agree that
the duration and geographic scope of Sections 12 and 13 are reasonable. In the
event that any court of competent jurisdiction determines that the duration of
the geographic scope, or both, are unreasonable and that such provision is to
that extent unenforceable, Brooke and Employee agree that the provision shall
remain in full force and effect for the greatest lesser time period and in the
greatest lesser area that would not render it unenforceable.

15. Dispute Resolution.

15.1. Mediation. Subject to Section 15.8, any dispute, claim or controversy
arising out of or relating to (1) the employment relationship between Brooke and
Employee; (2) this Agreement; or (3) the breach, termination, enforcement,
interpretation or validity of this Agreement, including without limitation the
determination of the scope of applicability of this Agreement (collectively,
“Dispute”), and which Employee and Brooke are not able to resolve themselves by
negotiation, shall be submitted to mediation to attempt to resolve such Dispute
prior to submitting to binding arbitration.

15.1.1. Procedure. The parties shall select an independent mediator to hear the
Dispute, or failing that, shall select an independent mediator from a list of
neutral arbitrators provided by the American Arbitration Association (“AAA”). If
the parties cannot agree on an independent mediator, the local Bar Association
where the Base Office is located shall select an independent mediator. The
parties shall then promptly agree with the mediator as to the time and place of
the mediation, who shall attend and participate in the mediation and what
information and items shall be exchanged before the mediation. The parties shall
participate in the mediation in good faith.

15.2. Arbitration. If a Dispute is not resolved within 45 days from the earlier
of its submission to mediation or the date on which a party first receives
written notice from the other party of the nature and related facts and
circumstances of the Dispute, any mediation shall terminate and the parties
shall be subject to final and binding arbitration before one arbitrator. The
arbitration shall be held in the Brooke Office from which Employee was most
recently based (the “Base Office”), or if such office is then closed or is
insufficient to such purpose, the next-nearest and sufficient Brooke office. The
arbitrator may not be a person who previously mediated the Dispute and shall be
selected by the parties according to the provisions set forth in the AAA
National Rules for the Resolution of Employment Disputes in effect when the
demand for arbitration is filed. In the event any applicable rules or procedures
adopted by the AAA conflict with this Agreement the terms of this Agreement
shall govern.

15.2.1. Procedure. The arbitration shall be administered by AAA (1) pursuant to
its Employment Arbitration Rules & Procedures and its Policy on Employment
Arbitration Minimum Standards of Procedural Fairness; and (2) in accordance with
the state or federal law that would be applied by a United States District Court
for the district encompassing the Base Office. The arbitrator shall have no
authority to add to, detract from, change, amend or modify existing law and
shall be bound to follow the substantive law applicable to the Dispute. Final
judgment of the arbitrator shall be given in writing and may be entered in a
court having jurisdiction thereof.

15.3. Extension of Employee Obligations. The term of Employee Obligations under
Sections 12 and 13 shall be extended for any period of time required to enforce
such obligations by settlement, mediation, arbitration, litigation or threat of
same.

 

Employment Agreement   Page 4 of 6



--------------------------------------------------------------------------------

15.4. Provisional Remedies. Nothing in this Section 15 shall prevent a party
seeking provisional remedies in aid of mediation or arbitration from a court of
appropriate jurisdiction.

15.5. Injunctive Relief. Brooke’s damages upon a breach of any Employee
Obligation would be impossible to determine, and no adequate remedy at law would
be available. Employee therefore agrees that upon a breach of Employee
Obligations, in addition to any other relief to which Brooke may be entitled,
Brooke shall be entitled to enforce any or all of the defaulted Employee
Obligations by injunctive or other equitable relief ordered by any court of
competent jurisdiction.

15.6. Waiver. By signing this Agreement, each party voluntarily, knowingly and
intelligently waives any right it may otherwise have to a jury trial or to seek
remedies in court or other forums.

15.7. Claims Covered. Disputes subject to this Section 15 include without
limitation (1) the enforceability or validity of this Agreement and the
arbitrability of claims under it; (2) claims for wages or other compensation;
(3) claims for breach of contract or covenant, express or implied; (4) tort
claims; (5) claims for discrimination or harassment on bases which include
without limitation race, gender, sexual orientation, religion, national origin,
age, disability, medical condition or ancestry; (6) claims for benefits;
(7) claims under (a) Title VII of the Civil Rights Act of 1964, (b) the Civil
Rights Act of 1991, (c) the Age Discrimination in Employment Act of 1967,
(d) 42 U.S.C. §§ 1981, 1981a, 1983, 1985, or 1988, (e) the Family and Medical
Leave Act of 1993, (f) the Americans with Disabilities Act of 1990, (g) the
Rehabilitation Act of 1973, (h) the Equal Pay Act, (i) the Occupational Safety
and Health Act, (j) the Fair Labor Standards Act of 1938, and (k) the Employee
Retirement Income Security Act of 1974, as such laws may be amended from time to
time; and (8) violation of or compliance with any other federal, state, local or
other constitution, statute, ordinance, regulation or public policy.

15.8. Claims Not Covered. Claims and controversies not covered by the
requirements for mediation and arbitration in this Agreement include (1) claims
for workers’ compensation benefits or unemployment compensation benefits;
(2) claims resulting from the default of any obligation of Brooke or Employee
under a loan agreement; (3) claims for injunctive or other equitable relief for
intellectual property violations, unfair competition or use or unauthorized
disclosure of trade secrets or other Confidential Information; (4) breach or
threats to breach the Noncompetition Obligation or Section 13
(non-solicitation); or (5) claims based upon a pension or benefit plan that
either (a) contains an arbitration or other non-judicial resolution procedure,
in which case the provisions of such plan shall apply, or (b) is underwritten by
a commercial insurer which decides claims. If there are multiple claims and
controversies, only some of which are Disputes subject to this Section 15, each
matter shall be resolved in the appropriate forum. By signing this Agreement,
Employee is not waiving (1) any right to earned wages; or (2) any right to file
a complaint with the U.S. Equal Employment Opportunity Commission or any other
federal, state or local agency designated to investigate complaints of
harassment, discrimination, other statutory violations or similar claims.

15.9. Costs. Each party shall bear its own costs of mediation, arbitration and
litigation and shall share equally in the costs of the mediator and the
arbitrator required by this Section 15.

16. Miscellaneous.

16.1. Consultation. Employee has had ample opportunity to discuss this Agreement
with personal legal counsel and has used that opportunity to the extent desired.

16.2. Scope. The scope and effect of Employee Obligations shall be as broad as
may be permitted under applicable law. Any Employee Obligation shall be
ineffective if and to the extent that it purports to restrict Employee to a
greater extent than permitted under applicable law, but shall remain in full
force and effect to the extent that it is consistent with applicable law.

16.3. Prior Agreements. Employee Obligations are independent of any similar
covenants agreed to by Employee and Brooke and may be enforced without regard to
the enforceability or continued effectiveness of any such other covenants.

 

Employment Agreement   Page 5 of 6



--------------------------------------------------------------------------------

16.4. Survival. Employee Obligations are continuing obligations and shall
survive both the execution of this Agreement and the Termination Date. Other
provisions of this Agreement that pertain to disputes or guide interpretation
and enforcement shall also survive the Termination Date.

16.5. Subsequent Employers. So long as Employee Obligations are in effect,
Employee hereby (1) consents to Brooke providing written notice to Employee’s
subsequent employers of those Employee Obligations then in effect, which notice
may include a copy of this Agreement; and (2) agrees to inform Brooke of the
name and address of each such subsequent employer and the name, address and
telephone number of a person at each such subsequent employer that Employee
reports to.

16.6. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter. It supersedes any prior
agreement or understanding between them, and it may not be modified or amended
except by a writing executed by both parties. There are no oral understandings,
promises or inducements between the parties.

16.7. Waiver. No waiver of a breach shall be construed as a waiver of a
subsequent breach.

16.8. Assignment. Brooke may assign any or all of its rights and obligations
under this Agreement from time to time upon notice to Employee. Employee may not
assign any right or obligation under this Agreement and any attempt to do so
shall be void from its inception.

16.9. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the state where the Base Office is located.

16.10. Successors. This Agreement binds and benefits the parties and their
respective successors in interest.

The parties have executed this Agreement below by their signature(s) or the
signature(s) of their duly-authorized representatives.

 

Brooke Corporation     Employee Signed:  

/s/ Leland G. Orr

    Signed:  

/s/ Travis Vrbas

Printed name:   Leland G. Orr     Date:                        Title:  
President & CEO       Date:                             

 

Employment Agreement   Page 6 of 6



--------------------------------------------------------------------------------

EXHIBIT A

to Employment Agreement

 

Employee name:    Travis Vrbas Job title:    CFO, Treasurer & Asst. Secretary
Base salary:    $125,000/annual Employee reports to:    President & Chief
Executive Officer Job description (below):    Office Location:    Phillipsburg,
Kansas Status of Employee:    Exempt Job Hours per Week:    Generally 50+ hours
per week Days of the Week:    Monday-Friday, weekends as required by workload

Synopsis of Employee Role: To direct and oversee all financial activities of the
corporation including preparation of current financial reports as well as
summaries and forecasts for future business growth and general economic outlook.

Essential Job Functions:

 

  •  

Direct the preparation of all financial reporting functions including SEC
reporting.

 

  •  

Oversee accounting function, budget preparation, and external audit functions.
Meet regularly with the Board, CEO and executive management.

 

  •  

Direct preparation of and review reports to analyze projections of loan
origination, profits, and other key matrices against actual figures.

 

  •  

Confer with CEO, other executives, and staff to coordinate and prioritize
planning.

 

  •  

Study long-range economic trends and project company prospects for future growth
in franchise market share, opportunities for acquisitions or expansion into new
areas.

 

  •  

Work with lenders, investors, rating agencies and/or investment bankers to raise
additional capital as required for expansion.

 

  •  

Present and participate in road shows, earnings calls and investor conferences.

 

  •  

Act as primary interface with audit committee of the Board.

 

  •  

Plan, develop, organize, implement, direct and evaluate the organization’s
fiscal function and performance.

 

  •  

Evaluate and advise on the impact of long-range planning and introduction of new
programs/strategies.

 

  •  

Enhance and/or develop, implement and enforce policies and procedures of the
organization by way of systems that will improve the overall operation and
effectiveness of the corporation.

 

  •  

Provide technical financial advice and knowledge to management.

 

  •  

Provide strategic financial input and leadership on decision-making issues
affecting the organization.

 

  •  

Be an advisor from the financial perspective on any contracts into which the
corporation may enter.

 

  •  

Evaluate the finance division structure and team plan for continual improvement
of the efficiency and effectiveness of the group.

 

  •  

Employ appropriate policies, methods and systems to evaluate, measure, report
and manage risks.

 

  •  

Perform other duties as assigned.

Exhibit A to Employment Agreement



--------------------------------------------------------------------------------

Critical Skills/Qualifications:

 

  •  

Ability to synthesize complex or diverse information.

 

  •  

Ability to identify and resolve problems in a timely manner and gather and
analyze information skillfully.

 

  •  

Ability and willingness to delegate work assignments, set expectations and
monitor delegated activities.

 

  •  

Demonstrated ability to inspire and motivate others to perform well.

 

  •  

Ability to make timely decisions, exhibit sound and accurate judgment.

 

  •  

Strong work ethic, with the ability to adjust to varying demands.

 

  •  

Ability to work in a fast-paced growth environment.

 

  •  

Energetic, forward thinking and creative individual with demonstrated high
ethical standards and an appropriate professional image.

 

  •  

Strategic visionary with sound management ability, technical skills, analytical
ability and good judgment.

 

  •  

Well-organized and self-directed individual who is a team player.

 

  •  

Possess excellent verbal and written communication skills.

 

  •  

Excellent negotiation skills.

 

  •  

Decisive individual who possesses a “big picture” perspective and is well versed
in systems.

 

  •  

Strong presentation and public speaking skills.

Education/Experience/Licensure:

 

  •  

CFO experience with a public company preferred

 

  •  

SEC reporting experience required

 

  •  

C.P.A. designation preferred

 

  •  

Knowledge of database and accounting computer application systems

 

  •  

Five to ten years of experience in financial management with increasing
responsibilities of multi-faceted direction and planning

 

  •  

Public accounting experience with a Big Four preferred

 

  •  

SFAS 140 and SOX 404 experience a plus

 

  •  

Finance company experience a plus

 

 

     

 

Employee Signature    Date       Supervisor Signature    Date

 

Employment Agreement   Page 2 of 6